Williams, Judge,
delivered the opinion of the court:
Under the uniform decisions of this court in many cases, too numerous for citation here, the dependency of plaintiff’s mother on him for her chief support, within the meaning of section 4 of the act of June 10, 1922, 42 Stat. 625, 627, is clearly established.
The plaintiff is therefore entitled to recover the increased rental and subsistence allowances of an officer of the Navy of his rank, from June 21, 1929, to January 27, 1932, the date on which the last testimony was taken. The plaintiff’s claim being a continuing one, he is also entitled to recover like allowances to the date of entry of judgment herein, upon the filing of supplementary evidence supporting such dependency to that date.
*594The entry of judgment will await the coming in of a report from the Comptroller General showing the amount due plaintiff in accordance with this opinion.
Whaley, Judge; Littleton, Judge; and GeeeN, Judge, concur.
Booth, Chief Justice, did not hear this case, on account of illness, and took no part in its decision.